                          United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

REGINALD D. DAVIS                                 §
                                                  § Civil Action No. 4:17-CV-821
v.                                                § (Judge Schell/Judge Nowak)
                                                  §
COMMISSIONER, SSA                                 §

                         MEMORANDUM OPINION AND ORDER

       The court, having reviewed Plaintiff Reginald D. Davis’s (“Plaintiff”) Petition for Award

of Attorney Fees Under the Equal Access to Justice Act (“Motion”) (Dkt. #18) and

Commissioner’s Response (Dkt. #20), wherein the Commissioner states she has no objection

to Plaintiff’s request, finds that Plaintiff’s Motion is well taken and should be granted.

Accordingly,

       It is therefore ORDERED that Plaintiff’s Petition for Award of Attorney Fees Under the

Equal Access to Justice Act (Dkt. #18) is GRANTED, and the Commissioner is directed to pay

four thousand, five hundred ninety-five dollars and sixty-two cents ($4,595.62) in attorney’s fees,

with payment to be made payable to Plaintiff and mailed to Plaintiff’s counsel of record.

               .   SIGNED this the 28th day of May, 2019.




                                                           _______________________________
                                                           RICHARD A. SCHELL
                                                           UNITED STATES DISTRICT JUDGE
